Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to claims 17 and 30, the previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.
Independent claim 1 has been amended to recite “performing a random access channel (RACH) procedure using the first cell and the second cell while the UE acquires a synchronization signal block for the first cell.”  Independent claim 21 recites similar limitations.
Tang et al. (US 2019/0150107) teaches receiving system information for a first cell on a second cell , wherein the UE is camped on the second cell, and wherein the system information for the first cell is received with system information for the second cell (“The terminal 13 may camp in a low-frequency cell and receive downlink control signaling from the low-frequency base station 11. The downlink control signaling may include downlink control signaling, for example, system information and paging information, of the low-frequency cell and a high-frequency cell” – See [0064]; The UE camps on a low frequency cell (second cell) and receives, from the low frequency cell, system information of the low frequency cell and the high frequency cell (second and first cells, respectively).  Thus, the system information of the low frequency/second cell is received with system information of the high frequency/first cell).  Tang does not teach performing a RACH procedure using the first cell and the second cell.  Instead, Tang discloses performing random access with one cell but not a second cell (Step S206 in Fig. 2, wherein the terminal performs cell synchronization/random access with a target cell, as disclosed in [0111] and [0138]).  Thus, Tang further does not teach performing a random access channel (RACH) procedure using the first cell and the second cell while the UE acquires a synchronization signal block for the first cell.
Mallick et al. (US 2016/0174124) teaches a UE accessing the uplink of a target/first cell based at least in part on whether a channel measurement of the first cell or the second cell satisfies a threshold (“In case a threshold value for a signal strength or signal quality of the target radio cell is received by the mobile terminal as handover execution condition, the mobile terminal determines whether or not the respective signal strength or signal quality of the target radio cell rises above the received threshold value. Upon the respective signal strength or signal quality of the target radio cell having risen above the received threshold value, the mobile terminal is to trigger execution of the handover to the target base station” – See [0221]; “in case the mobile terminal determines that it is to trigger execution of the handoff to the target base station, the mobile terminal executes the handoff to the target base station by (a) performing a random access channel, RACH, procedure with the target base station” – See  [0115]; When the signal strength of the target/first cell is above a threshold (i.e., satisfies the threshold), the UE selects the target/first cell as the handover target and performs random access).  However, Mallick also does not teach performing a random access channel (RACH) procedure using the first cell and the second cell while the UE acquires a synchronization signal block for the first cell.
Lee et al. (US 2016/0192376) teaches performing a RACH procedure using the first cell and the second cell (“Decoupled mode random access may include performing random access to another cell (e.g., a selected UL cell such as a LPN cell), which may be different from the one that may have been selected, for example as a suitable (e.g., suitable DL or legacy) cell or different from the cell with the best RSRP, which may be the Macro cell, or different from the Macro” – See [0239]; “A first cell (e.g., LPN) may receive the UL transmissions related to the random access procedure of a WTRU (e.g., one or more of PRACH, msg1, PUSCH carrying msg3) while a second cell (e.g., Macro) may provide the DL transmissions related to the random access procedure of a WTRU (e.g., one or more of PDCCH, PDSCH that may carry RAR or msg3)” – See [0329]; The UE performs the RACH procedure using one cell (e.g., a first cell) for uplink and another cell (e.g., a second cell) for downlink).  However, Lee does not teach performing a random access channel (RACH) procedure using the first cell and the second cell while the UE acquires a synchronization signal block for the first cell.
Independent claim 17 recites “transmitting, based at least in part on a first channel measurement of the first cell satisfying a threshold, at least one random access channel procedure (RACH) message, associated with a RACH procedure, on the first cell; and receiving, based at least in part on a second channel measurement of the first cell not satisfying the threshold, at least another RACH message, associated with the RACH procedure, on the second cell.”  Independent claim 30 recites similar limitations.
Tang teaches receiving system information for a first cell on a second cell, wherein the UE is camped on the second cell, wherein the first cell is associated with a lower frequency than the second cell (“the high-frequency base station may be denoted as the first base station, the high-frequency cell may be denoted as the first cell, the low-frequency base station may be denoted as the second base station and the low-frequency cell may be denoted as the second cell” – See [0067]; “the system information or paging information of the second cell may be periodically broadcast, and may be acquired by the first base station from the second base station through an X2 interface or an interface with a function as same as or similar to that of the X2 interface” – See [0084]; “the first base station may also pre-configure the system information and paging information of the second cell for periodic broadcast in the first cell” – See [0087]; “the terminal, when being located within the coverage of the first base station, may … after downlink synchronization with the first cell, camp in the first cell” – See [0088]; The UE receives system information for a low frequency cell (first cell) on a high frequency cell (second cell), wherein the UE is camped on the high frequency cell (second cell)).  Tang does not teach “transmitting, based at least in part on a first channel measurement of the first cell satisfying a threshold, at least one random access channel procedure (RACH) message, associated with a RACH procedure, on the first cell; and receiving, based at least in part on a second channel measurement of the first cell not satisfying the threshold, at least another RACH message, associated with the RACH procedure, on the second cell.”
Wang et al. (US 2021/0153253) discloses using a first carrier/cell or a second carrier/cell for random access depending on a comparison of a channel measurement with a threshold (“Since there are two uplink carriers for a NR cell in this case, the random access may be initiated in either the NR UL carrier 10 or the SUL carrier 20. It was agreed that a UE may select which carrier to use for random access, based on a threshold. If the UE determines it is close to the gNB 40 based on the threshold, a UE may be required to select the NR UL carrier 10 for random access due to the fact that the radio condition is good enough to finish the random access procedure over NR UL carrier 10” – See [0006]; “Otherwise, the UE may be required to select the SUL carrier 20 to finish the random access procedure” – See [0007]).  Wang does not teach “transmitting, based at least in part on a first channel measurement of the first cell satisfying a threshold, at least one random access channel procedure (RACH) message, associated with a RACH procedure, on the first cell; and receiving, based at least in part on a second channel measurement of the first cell not satisfying the threshold, at least another RACH message, associated with the RACH procedure, on the second cell.”
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1-30 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478